BLUE, Acting Chief Judge.
James A. Pooler argues that the trial court erred by sentencing him under the 1995 guidelines, which were declared unconstitutional in Heggs v. State, 759 So.2d 620 (Fla.2000), for offenses that occurred between October 1, 1995, and May 24, 1997, see Trapp v. State, 760 So.2d 924 (Fla.2000). Although the State concedes error, we conclude that Pooler has faded to preserve this issue pursuant to Florida Rule of Appellate Procedure 9.140(d). Accordingly, we affirm. Pooler may raise this issue in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
SALCINES and STRINGER, JJ„ concur.